TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2018



                                      NO. 03-18-00206-CV


                                John Mason Hughes, Appellant

                                                v.

                          Michael Twiehaus, Maria Twiehaus, and
                        Twiehaus Irrevocable Living Trust, Appellees


       APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the summary judgment signed by the trial court on November 13, 2017.

Having reviewed the record, the Court holds that John Mason Hughes has not prosecuted his

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.